PER CURIAM.
In this case, appellant challenges a trustee’s fee awarded to appellee Kenneth Hoffman. Because appellant can produce no record of the proceedings below, we are precluded from considering the question of whether the lower court’s judgment is supported by sufficient evidence or whether appellant has preserved any appropriate challenges to the lower court’s judgment. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150, 1152 (Fla.1979)(“In appellate proceedings the decision of the trial court has the presumption of correctness and the burden is on the appellant to demonstrate error.”); see also Lafaille v. Lafaille, 837 So.2d 601, 604 (Fla. 1st DCA 2003)(“The trial court’s findings and final judgment come to us clothed with a presumption of correctness and cannot be disturbed absent a record demonstrating reversible error”). Accordingly, the order is AFFIRMED.
KAHN, C.J., HAWKES, and THOMAS, JJ., Concur.